Case O:18-CV-62962-FA|\/| Document 13 Entered on FLSD Docket 03/19/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-62962-CIV-MORENO
ZUMBA FITNESS, LLC,

Plaintiff,

VS.

TEESPRING, INC., and SPREADSHIRT,
INC.,

Defendants.
/

 

ORDER OF DISMISSAL AS TO DEFENDANTS TEESPRING, INC AND
SPREADHSIRT, INC

THIS CAUSE came before the Court upon Notice of Voluntary Dismissal Without
Prejudice as to Defendants Teespring, Inc. and Spreadshirt, Inc. (D.E. 8), filed on March 4, 2019.

THE COURT has considered the notice and the pertinent portions of the record, and is
otherwise fully advised in the premises It is

ADJUDGED that Only Defendants Teespring, Inc. and Spreadshirt, Inc. are DISMISSED
with prejudice, with each party bearing its own fees and costs. Fed. R. Civ. P. 4l(a)(1)(A)(ii).

DONE AND ORDERED in Charnbers at Miarni, Florida, this g z of March 2019.

  

 

   
 

. ORENO

TATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

